ANNEX “A”

CORPORATE SECRETARY’S
CERTIFICATION
REPUBLIC OF THE PHILIPPINES }
PeciG CITY }S.S.

AFFIDAVIT

I, ELMO M. NEVADA, of legal age and, with address at No. 68 Legarda Road,
Baguio City, after having been duly sworn in accordance with law, hereby depose and
say:

1. 1 am the designated representative and known spokesperson of the Heirs
of Baldomero Nevada, Sr., Heirs of Trinidad Nevada, and Heirs of Baldomero Nevada,
Jr. with respect to the Mining Lease Contracts and Declaration of Locations now covered
by the APSA No. 102.

2. As such, I hereby affirm that Philex Mining Corporation (“Philex”) is the
operator of the area covered by the APSA No. 102 consisting of 80.6668 hectares located
at Tuba, Benguet (the “Area”), for and in behalf of the Heirs of Baldomero Nevada, Sr.,
Heirs of Trinidad Nevada, and Heirs of Baldomero Nevada, Jr., in accordance with the
Operating Agreement dated 29 August 1955, executed between Philex and Baldomero
Nevada Sr., Baldomero Nevada, Jr., and Trinidad Nevada. | also affirm that Philex filed
said APSA No. 102 for a Mineral Production Sharing Agreement, for and in behalf of the
Heirs of Baldomero Nevada, Sr., Heirs of Trinidad Nevada, and Heirs of Baldomero
Nevada, Jr.

3: 1 likewise confirm that under the Agreement, Philex has the complete and
absolute possession and control over all the mineral lode claim found within the Arez, as
well as absolute power and discretion over their development and exploitation.

4. 1 attest that | have financial capabilities in the amount of at least Two
Million Five Hundred Thousand Pesos (22,500,000.00) and as proof thereof, attached
herewith is the pertinent bank certification. I likewise attach herewith my Income Tax
Return for the year 2007.

5, I hereby authorize Philex to sign and received the MPSA that may be
issued for and in behalf of the Heirs of Baldomero Nevada, Sr., Heirs of Trinidad
Nevada, and Heirs of Baldomero Nevada, Jr., and also execute any or all actions which
are necessary for its issuance.

6. ; I am executing this affidavit to attest to the truth of the foregoing and for
purposes of compliance with the requirements of the Mines and Geosciences Bureau for
the APSA No. 102 of Philex.

— ; JUL 1 4 2008
IN WITNESS WHEREOF, | have hereunto affixed my signature this day
of July 2008 at Pouioy City.
MGB ~ CAR
RECEIVED EMO M. NEVADA
M RLS Designated representative and

9- q3 -08 Tim known spokesperson

vt oe
14 2b -
SUBSCRIBED AND SWORN to before me inl! day of July 2008 at
EBagdo GF iey affiant, being personally known to me, exhibited his Community Tax

Certificate/Passport No. TT0259445 issued at__Manila _on_ June 13, 2008.
Doc. No. > ATYY, CUCt 3
Page No. ‘ ‘
Book No. ; Unt 26d
. it ty
Series of 2008. Na, AS06152, 1-2-09, at Pasig City
IP No, 780399, Issu -08, at Pasig City
a © ©

' REPUBLIC OF THE PHILIPPINES)
PASIG CITY )S.S.

SECRETARY'S CERTIFICATION OF CORPORATE RESOLUTION

|, GUADAFLOR C. MALONZO, of legal age, Filipino, Assistant Corporate
Secretary of Philex Mining Corporation duly organized and existing under and by virtue
of the laws of the Philippines, after having been duly sworn according to law, depose

and state:

(1.) That as Assistant Corporate Secretary, | am the co-custodian of the
corporate records of Philex Mining Corporation, including the minutes of the meetings of
its Stockholders and Board of Directors.

(2.) That at the Regular Meeting of the Board of Directors of Philex Mining
Corporation held on December 12, 2005 at the Conference Room, Philex Building, No.
27 corner Brixton & Fairlane Streets, Pasig City, in which a quorum was present
throughout, the following resolution was approved:

“RESOLVED, That Mr. Jose Ernesto C. Villaluna, Jr., President and Chief
Operating Officer of Philex Mining Corporation, be, as he hereby is, authorized to
sign application and/or conversion of the Mineral Production Sharing Agreements
(MPSA), Exploration Permit (EP), Special Mines Permit (SMP), Financial or
technical Assistant Agreement (FTAA) and its renewals including Deed of
Assignment/Transfer/Reconveyance, Deed of Reassignment and Reconveyance,
Mining Agreements, and any and all papers and documents relative thereto, for
and in behalf of the Company.

RESOLVED, FURTHER, That a copy of this resolution be furnished the
Office of the Mines and Geo-Sciences Bureau concerned.”

(3.) This. resolution has not in any way been modified, altered, repealed or
revoked, and that the same is in full force and effect.

(4.) This certification is being issued to attest to the truth of the foregoing facts
for all legal intents and Purposes.

|, FURTHER SAYETH NONE.
/ , fr
IN WITNESS WHEREOF, | have hereunto affixed my signature this day of
January, 2006, at Pasig City, Philippines. a

Mace,
GUADAFLOR eal ONZO
Assistant Corporate Secretary

Philippi 3, atta Onin Tee WORN to before me this-20Fday of January, 2006, at Pasig City
Mppines, affiant exhibited to me his Community T; rtifi ‘ i A
Marikina City on February 10, 2005. 'y TaxCertificate No. 14548951 issued at

an
i! TO
UBLIC
Until December 31, 2006
PTR No. 2953247
January 9, 2006
Pasig City
MGRsC AR
PROCECU ED

Deter
Doc. No._CHI% ~
Page No. 2:
Book No. xby
Series of 2006. t

GCM/bts
ANNEX "B"

Location Map/Sketch Plan
on
1:50,000 scale NAMRIA Map
nd CAPONGA 0.8 KM,

MOK 20 Km
CAH 12.

Moun}, Pato
VN

ae

Area Applied for
Mineral Production Sharing Agreement
of
Heirs of Baldomero Nevada, Sr., Trinidad Nevada
and Baldomero Nevada, Jr. as applicant
and Philex Mining Corporation, as co-applicant
Locati Padcal, Barangay Camp 3
Tuba Municipality, Benguet Province _
Total Area: 80.6688 Has.
Scale: 1:50,000m
TECHNICAL DESCRIPTION |
Pa NEVADA, JR. Total Area=27.01) Has,
Corner 1 LATITUDE - 16°16'3.2064"
LONGITUDE - 120°37'7.2878"

LINES [BEARING [DISTANCE _

¥ LA TRINIDAD |
fea

_ Riv
Blew _ River

12 [sesove | 600

[23 |s2s00w | 300 ar (

[3-4 | N6S°00W 600 . f \

[a1 [n2s00E | 30] t a.

1-Lot 8 j | *S\) Mount Buneco ire,

Corner 1 LATITUDE - 16°15'41.3911" W a an)
LONGITUDE - 120°37' 7.9389" Me J he y

tunes [BEARING [DISTANCE _ | 7

[1-2 [sesooe | —=_-300

23. |s200w |  ——300,_—s,

34 _|nescoow | 300 ae

44 [nzs00e | —30d],—s |_|” PN eee

TRINIDAD M. NEVADA Total Area=35.6608 Has. |( 9-0 (

2-Lot A | i ‘

Corner 1 LATITUDE - 16°15'54.3544"
LONGITUDE - 120°37'3.0304"

|uNES [BEARING [DISTANCE _

lo

| $65°00'E 600
;s2e00w | __ 300
Ne5°00'W 600
4a "N25°00'E 30d

2-LotB |
Corer 1 LATITUDE - 16°15'37 2641"

LONGITUDE - 120°37'17.1114"

J

funes  |BeARING _ | DISTANCE |

6 SS
Honey_ aD)

AA LN25°00— 30

Corner 1 LATITUDE - 16°15'54.9903"
LONGITUDE - 120°37'25,6029"

[tines |BeaRINa | pisTANcE

[1-2 | S$5°00°E 244.41)
23 | Due South 131.54"!
34 | $25°00'w 180.78,
45 | N6s*00W 300}
5-4 (N25°00'E | 300

<7 aropary-Camp Four

BALDOMERO NEVADA, SR. Total Area=18.00 Has| yas

3-LotA
Corner 1 LATITUDE - 16°15'45 5008"
LONGITUDE - 120°36'58.7852"

LINES BEARING [DISTANCE
—— —— oo = =

42 S65°00'E 300
Bi -__S2500w | "300
34 |Nesxow | 300
44 N25°00'E 300
3-LotB

Corner 1 LATITUDE - 16°15'46. 1385"
LONGITUDE - 120°37'21.3495"

LINES _|BEARING [DISTANCE |
[1-2 S65°00'E ~_ 300 |
23 S25°00W 300
3-4 N65*:00W 300
44 N25°00'E 300

INAL AREA OF APSA No.102 os , |
( PHILEX MINING CORP, ) ! !
i

JOS! JERNEY V. UY
MGB - Deputy Geodetic Engineer

Reg. No.: 003653

PTR No.: 4343455

: Pasig City |
131 34m, = ! Jan. 10,2008 |
780. 78m. : Hee CZ
900. 00m. — P 5 | Cu |
900. 00 m. t B) |
/

| ot Katkot

Mouni Ananete

‘pbennl

162 a
ed
= {
ADJOINING SHEETS
ii
forsu | nom | r76 0 i
) are
} \
{ ‘
wiorl 075 | ny
b GRAPHIC.
CONTOUR INTERVAL 20 McTERS 3
ae SUPPLEMENTARY CONTOURS 10 MET&#S.
ao ft
--- fool. --- L nf onzsm | 50 a
<a ¢
——d SrHENOIO A. Ber
PROJECTION na
pee ans VERTICAL DATUM sa
Ny HORIZONTAL DATUM 3. Tub
H CONTROL BY 4. Tub
' PHILIPPINE COAST AND GEODETIC SURVEY slaere
Bi onicipatny mn) 6. Bokod
a 7. Baguic
lan; Hebe 8. La Union
8. Pugo }

Orchard, plantation
Servo

Tropical grout

la

Land subject to inundation

DELINEATION OF INTERNAL ADMINISTRATIVE BOUNDARIES ON THIS MAP IS APPROXIMATE

Published by
Department of Environment and Natural Resources
NATIONAL MAPPING & RESOURCE INFORMATION AUTHORITY

Administrator

Reprinted by NAN
ANNEX “C”

UTILIZATION/DEVELOPMENT
WORK PROGRAM
MGB Form No.06-2

THREE-YEAR WORK PROGRAM ; \
FOR APSA No. 102 Ky Ig aM

We" gun

1.0 NAME AND ADDRESS OF COMPANY/PROPONENT oy

Applicant:

Address:
Tel. No. :

Fax No.

e-mail address: ;
Contact Person: MR. JOSE ERNESTO C. VILLALUNA - President & COO

PHILEX MINING CORPORATION for and in behalf of the

HEIRS OF BALDOMERO NEVADA, SR., TRINIDAD NEVADA and
BALDOMERO NEVADA, JR.

# 27 Brixton Street, Pasig City

631-1381 to 1388

633-3242 & 631-9501

philex@philexmining.com.ph

2.0 “PROJECT DESCRIPTION

2.1

Project Details

21.1

Location

The area covered by this application is within the leased mining claims LLC-V-163
to 165 and LLC-V-323 to 327 of the Nevada group of mining claims. It is located at
the southern tip of the Baguio Mineral District, about 17 aerial kilometers southeast
of Baguio City. Specifically it is located in Sitio Padcal, Barangay Camp 3,
Municipality of Tuba, Province of Benguet.

The project area is specifically located within the following geographical
coordinates:

Latitude Longitude Latitude Longitude

Comer 1 16°16'03.306” 120°37°06.365” Comer 4 16°15°27.722” —_120°37°34.284”
Comer 2 16°15°51.906” 120°37°32.408” Comer 5 16°15°19.625”  —_120°37°30.532”

2.1.2

Comer 3 16°15°27.935” 120°37°32.408” Comer 6 16°15°36.565"___120°36°53.123”
——.s mer F615 30.505" _120°36'53.123"_

Estimated Capital Cost

For the three years work program an estimated capital cost of Php 1.089 billion will
be incurred.

Commodity

The main commodities are copper and gold metals.

Present Status of the project

Operation Stage - the project has been in operation for the past 48 years.

Description of mining method

For the first two years starting 1958, mining was by open pit method. Subsequently,
mining operations shifted to underground method employing the Block Cave

System. By 1963, the mine became a fully block caving operation employing the
slusher system of ore extraction,

As mining progresses at depth of the orebody, the ore characteristic changes from
highly fractured to hard and massive. This condition coupled by influx of water to
2.1.7

the working areas lead to the development of Load-Haul-Dump (LHD) system of
mining. In 1994, the mine became fully mechanized.

Load-Haul-Dump (LHD) mining is a system of ore extraction in block caving using
the Low Profile Loaders. It was introduced at 908 ML on May 1996 after a series of
consultation with block caving experts and by 1999, Philex became a full LHD block
caving operation.

Block caving, in principle, is a method that is suitable to moderately fractured ore
bodies, which when undercut, will collapse by its own weight thereby creating
fragments of rocks that are subsequently extracted.

The process consists of driving a series of evenly spaced openings called drifts in an
east-west direction below the ore column on the production level and simultaneously
on the undercut level. On the production level, openings called crosscuts are driven
obliquely following a northwest-southeast trend at about 60° relative to the
production drifts.

The pillars supporting the block at the undercut level are then blasted or undercut
which causes the ore column to cave and thus crush into fragments due to its own
weight and the weight of the overlying materials.

Broken rocks as a result of the caving process are then extracted at the drawpoints
located at the opposite ends of a crosscut. Ore from the drawpoints is then hauled
and subsequently dumped at strategically located ore passes, which are vertical
openings used to direct the flow of ore by gravity. Ore Passes that are not installed
with grizzlies are called muck raises; those that are with grizzlies are referred to as
short or long transfer raises (STRs or LTRs), as the case may be, which are, in turn,
equipped with stationary rock breakers. It is at the grizzlies where over-sized
boulders are reduced in size using the rock breakers.

Ore passing through transfer raises that are remotely located relative to crusher
stations are collected at the Re-handling Level at +840ML. The ore is then hauled by
25-tonner Low-Profile Trucks (LPTs) and subsequently dumped at LTRs that lead to
the Crushing Level at +773ML.

There are two (2) jaw crushers at the +773ML, the 4-4 Crusher Station and the 2-4
Crusher Station. Ore fragments smaller than 15cm in diameter by-pass the jaw
crushers; the bigger ones report to the crushers for size-reduction.

Ore of suitable size then drops to the Haulage Level at +745ML where they are
carried by five (5) Feeder Belt Conveyors (FBCs). The FBCs feed two (2) collecting
bins that, in turn, discharge onto a 2.7-km long Cable Hauled Conveyor (CHC).

Finally, the ore is transported by the CHC to the surface and discharged into the
dump bin at the +1015ML.

Estimated daily/annual production

Estimated daily production of ore is 25,000 DMT or 9.125 million DMT per year

producing an average of 70,000 DMT of copper concentrate with average grades of
25.8%Cu and 64.0gAu/t. ee Bes

Description of Process Plant/Mill

Run-of-mine ore is delivered to the primary crushing plant via the cable hauled
conveyor (CHC) at the rate of 25,000-28,000 tons per day. From the CHC, the ore
drops to three units of vibrating scalper, each of which is atop a 2.438m x 6.096m
dewatering screen with 9.525mm opening. The -9.5mm material is currently
ba

conveyed via a series launders and canals to the slimes screen while the +9.5mm
material drops to a 5600-ton capacity dump bin.

Underneath the dump bin are four units of apron feeders individually feeding four
units of 0.762m x 1.067m jaw crusher. These jaw crushers are set at 101.6mm close
side setting. The crushed product of each jaw crusher is conveyed to a unit of 1.524m
x 4.877m washing screen with 9.525mm opening. The oversize flows through a
series of canals to the slimes screens.

There are four units of 1.524m x 4.877m slimes screen with 2mm opening. The last
panel is however fitted with 12.7mm screen. The —2mm material, which is
considered as the primary slimes, flows and is fed to the ballmill discharge sump box
for cycloning. The -12.7mm is conveyed to the fine ore bin while the oversize is
brought to the secondary / tertiary crushing section.

A set-up is currently being debugged to further improve the handling of slimes. The
slimes generated by the dewatering screen will be fed to a bank of sieve bends (6
units) with 2mm opening. The oversize of the sieve bends will be conveyed to the
fine ore bin (FOB) while the —-2mm material will be fed to two units of rake
classifier. The overflow of the rake classifier will be piped to a 7m x 9m slime surge
/ conditioning tank. The classifier sand will be combined with the sieve bend
oversize and conveyed to the fine ore bin.

Secondary / Tertiary Crushing section

From the coarse ore stockpile (COS), the ore is withdrawn and conveyed to a 675-
ton capacity surge bin. From this bin, the ore is then fed to three units of 1.676m
standard cone crushers used for secondary crushing. The secondary crushers are set
at 38mm close side setting. The crusher product is conveyed to a 2800-ton capacity
surge bin.

From this bin, the ore is withdrawn and fed to 14 units of 1.524m x 3.657m vibrating
screen with 9.525mm opening. The oversize of the screen is fed to seven units of
1.676m short head cone crushers. The tertiary crushers are set at 9.525mm close side
setting. The tertiary crusher product combines with that of the secondary crusher
product for screening. The set-up is two vibrating screens in series with a tertiary
crusher. ;

The undersize of the screen is considered as the final product of the crushing plant
and must be at least 73% passing 10mm. This is conveyed to the fine ore bin (FOB)

Grinding Section

There are nine fine ore bins with an aggregate capacity of 17000 tons. From these
bins, the ore is withdrawn and fed to eight ballmills of varying sizes ranging from
3.51m x 4.27m to 5.03m x 8.23m. The four “small” mills are in close circuit with
two units of D26 hydrocyclones while the four “big” mills are in close circuit with
four units of D26 hydrocyclones. All mills are charged with 35-40% steel balls

loading at 35% 90mm and 65% 75mm composition. The circul ting |
cading ot 35% X po: irculating load averages

The cyclone overflow or finished product of the grinding section is normally 60-65%
passing 200 mesh (74 micrometers) at 1250-1350g/I-pulp density. This flows
through four trash screens before being fed to the flotation circuit.

Flotation section

The roughing stage consists of two banks of Agitair and three banks of Wemco 164
with a total volume of 901 cubic meters. The cleaning stage consist of 4 units of
Wemco 164 serving as the first cleaner and with a volume of 113 cubic meters and
one Column Flotation serving as the final cleaner with a volume of 85%.

From grinding circuit, the ore is fed to the roughers. The rougher tails is considered
as the final tails. The rougher concentrate is piped to the first cleaner for upgrading.
The first cleaner tails is pumped back and combined with the rougher feed. The first
cleaner concentrate is pumped to the Column Flotation for final upgrading. The
Column Flotation tails drops back and is fed to the first cleaner.

The reagents used are sodium isobutyl xanthate (SIBX) added at 25-30 g/t and
frother added on an as-required basis. SIBX serves as the collector for the values
while frother is added to stabilize the froth. The pH is also regulated at 9-9.5 by the
addition of quicklime. A milk of lime production facility handles the addition of
quicklime.

. Concentrate Handling Section

The final concentrate is first thickened in a 75’ diameter thickener before being fed
to two units of 3.048m x 3.048m drum filter. The dewatered final concentrate filter
cake having a moisture content of 10 - 12% is hauled by trucks for shipment to
contracted copper smelters.

Tailings Disposal and Water Handling

The final tails coming out of the rougher flotation is piped to two units of 250’
diameter thickeners. The thickener overflow is circulated back to the plant as process
water while the underflow flows to the tailings pond for impoundment. Additional
fresh water is also pumped from Sal-angan creek.

2.2 Mineral Reserves

2.2.1

2.2.2

2.2.3

Reserves (tonnes in each category)

The combined proved and probable reserves as of January 1, 2008 are 64,000,000.00
DMT. This is distributed at 908ML — 33.0 million DMT and at 782ML — 31.0
million DMT. Please refer to Annex Ia and Ib for the footprints.

Average grade of ore for each mineral commodity

The remaining mineable reserve has an average grade of 0.24%Cu and 0.57gAu/t.

Gold
Grade
'T Au
0.46
0.68

0.57

Tonnage
(MT)
33M
31M
64M

Mining Level

Cut-off grade

The cut-off grade is expressed in Cu equivalent which is 0.233% CuEgq. The gold
content in the ore is incorporated due to its sufficient quantities for inclusion in the
economic parameters. The cut-off grade was derived using the economic parameters
of; Cu-Price of $2.00/lb, Au-Price of $500.00/oz, FOREX of Php48.00/$ and metal
recoveries of 81% for copper and 78% for gold. The resulting Cu-Eq factor for gold

is 0.351 which is multiplied to the average gold grade then added to the average
copper grade.
2.3

2.4

2.2.4 Estimated Mine Life (years)

Assuming no additional ore deposit is discovered, the estimated life of the mine is
about 6 years.

2.2.5 Potential for additional reserves
Aggressive exploration of the immediate vicinities of the orebody is presently being
undertaken with the main objective of finding or discovering new orebodies that
could be mined economically and, thus prolong the life of the mine. Exploration
program is also prepared in the area below the lowest mining level at 7832ML within
the coverage of the applied area.
Access/Transportation
The area is accessible from Manila either by land or air transportation passing through
Baguio City. Baguio City is served daily by Asian Spirit which takes approximately 45
minutes air flight. By land, Baguio City can be reached from Manila through the 250
kilometers National Highway to Kennon Road or Marcos Highway for about six hours
Then from Baguio City, the area can be reached in about an hour through the Philex-Kias
Road, a 21-km concrete road constructed and being maintained by the proponent.

The company maintains a shipping facility at Poro Installation Port in San Fernando, La
Union. From the minesite, the port can be reached in about 2 hours via Naguilian Road.

Utilities

2.4.1 Power Supply Requirements and Alternatives
2.4.1.1 Requirements
The main source of power supply is from the National Power Corporation (NPC), a
government owned and controlled corporation that supplies the power requirement
of industries and utility companies in the Philippines.
a. Demand 125,000 kw
b. Allowable Maximum Demand — : 32,500 kw
c. Energy (Minimum) : 14,000,000 kwh
d, Allowable Maximum Energy _ : 20,000,000 kwh
e. Point of Delivery : Substation No. 69, Banget, Itogon, Benguet
f. Delivery Voltage : (1) 69,000 Volts, 3 Phase, 60 Hertz

: (2) 23,000 Volts, 3 Phase, 60 Hertz

The company is still availing of the One-Day Power Sales (ODPS) program of NPC,
bashed one ane kW demand with a minimum of 180,000 kWh and
2.4.1.2 Supply Alternatives

There are two (2) other sources of power suppli
( pplies, the Banget Power Plant and
HEDCOR Mini-Hydro-Electric Plant to augment or se i
( i rve tand-
power interruption by NPC. a anedahey Ee
a. Banget Power Plant

Banget Power Plant, owned by Philex, has three (3) units of Diesel-Electric
Generating Sets with a total site capacity of 13.50 Mega-watt (MW). These three
units are only used when Philex has lost a One Day Power Sales bid during a
protracted absence of NPC power and also used during the starting of the 3000
and 4000HP Ball Mills at the Grinding Section, Mill Area.

b. HEDCOR Hydro-Electric Plant

The Hydro-Electric Development Corporation’s (HEDCOR) Mini-Hydro Plant is
located at Sal-angan, Itogon, Benguet and has four (4) units of Hydro-Electric
Gen-Sets (Induction Generators) with a “Site Condition” full capacity of around
2,400 kW. During “Dry Season”, usually six (6) months, the generation is very
minimal due to lower availability of river water. However, during the rainy
seasons (May to October), the plant generation usually ranges from 40,000 kWh
to 60,000 kWh daily.

As per contract, HEDCOR price is Eighty Five Percent (85%) of the price of
electricity drawn from National Power Corporation (less One-Day Power Sales).

2.4.1.3 Distribution of Power Consumption
For comparison and trending purposes, the distribution of electrical energy
consumption by percentage from 2003 to 2007 based on the projections of load

centers is shown by the following tabulation:

Percentage Distribution of Total Consumption

AREA / PARTICULARS 2007 | 2006 | 2005 | 2004 | 2003

1 | Mine Underground Operations 23.17 | 23.61 | 24.42 | 25.23 | 26.24

2 | Milling Operations 70.30 | 69.64 | 68.74 | 66.95 | 65.85
3 | Support Facilities 6.53] 6.75} 6.84) 7.82] 7.91
3 | Total 100 100 100 100 100

Support facilities are Tailings Ponds Operations, Motor Pool, Domestic Water
Supply, Residential and Administration, Assay and Power Plants Auxiliaries.

2.4.2 Water Supply Requirements and Alternatives
2.4.2.1 Domestic Supply
2.4.2.1.1 Requirements
The supply for domestic water is sourced from Smith Tunnel and Shimada

crosscut contributing 70% and 30% of the supply, respectively. The water
from these sources is conveyed by gravity through 10” and 6” diameter pipes.

a. Minimum monthly requirement : 77,000 m

b. Maximum monthly requirement : 82,000 m?®

c. Minimum annual requirement : 924,000 m?

d. Maximum annual requirement : 984,000 m?

e. Point of delivery : Stage I Pump house and

Chlorination Station located at
Banget, Itogon, Benguet

2.4.2.1.2 Supply Alternatives

There are two (2) additional domestic water sources during the first semester
of each year to augment the water requirement.

a. C.Y.M. Tunnel — the water from this source is conveyed through a 10”
diameter pipeline to a cylindrical tank used as reservoir. From the tank, the water is
pumped to Smith line at a higher elevation around 20 meters high.

b. Banawel Tunnel water source

2.5 Mining and Milling Equipment

gs51 List of mobile and fixed equipment for development and construction

Purchased
Purchased
é Purchased
~~
Shotcrete machine Purchased
SPRAYMEC) urenase
Rockbolters
Stationary Number of
Systems Unit
Batching plant
2.5.2 List of mobile and fixed equipment for mining
—

LHD
Production drills

=a
Purchased

Stationary
Systems
Rockbreakers Purchased
Feeder belt conveyors Purchased
Cable hauled conveyor Purchased

Crushing plant Purchased

2.6

2.7

2.5.3 List of mobile and fixed equipment for mineral processing

Number of] |

Mobile Equipment

Unit
Peterbuilt Truck 1 Purchased
Payloader 1 Purchased

ber of
Stationary Systems aie "
5 ft. x 20 ft. 3/8 inches dewatering screen [3

Slime Circuit |1 mm sieve bend 6

5 ft. x 16 ft_2 mm slime screen

Purchased

30 ft. x 42 ft. jaw crusher 4 Purchased
5-1/2 ft. secondary jaw crusher 3
5-1/2 ft. tertiary jaw crusher Purchase’

g _ |Ball mill (various sizes, [8 —_| Purchased
lAgitair flotation cell (125cu.m) | ~S 2 | Purchased |
|Wemcocleaningcell Tt Purchased |

Cleaning and
Drum filter Purchased

Workforce Information
2.6.1 Total Operational Workforce

The total workforce is 2,334 with 2,145 as regular employees and 189 under
probationary/casual/contractual status. There are 68 employees holding managerial
positions, 461 supervisors, 180 PT’s (Professional/Technical), 93 OAC’s
(Office/Administrative Clerk) and 1,343 Rank and File. Employees of contractors
such as; BB Fischer, ANSECA, Netruma, Atlas Copco, Rocksafe Limited, PACE,
Northgem etc. totals to 425.

2.6.2 Staff Organizational Set-up

The organizational set-up of the company consists of six (6) Divisions/Groups in the

operations, namely; Mine Division, Mill Division, Environment and Community
relations Division, Legal Division, Administration Group and the Group directly
reporting to the Vice President and Resident Manager. Please refer to Annex II.

2.6.3 Housing options

The proponent provides free housing to its employees including free utilities such as
water and electricity.

Three Years Development Program

The area being applied for has been under commercial production for the last 48 years and
continuously producing an average of 25,000 DMT of ore with an average grade of
0.24%Cu and 0.61 gAu/t. Annual production is pegged at 9.12 million DMT of ore
expecting to produce 70,000 DMT of copper concentrate containing about 18.0 million
kilograms of copper and 4.5 million grams of gold. For Year 2008, the area covered by the
mining lease contracts has an approved Annual Work Program wherein the development and
production activities are discussed in detail. For the three years period of the Work Program,
the Project Proponent has scheduled the following activities:
Activities ¥2009 ¥2010 Y¥2011
1. Development
1.1 Horizontal Drives
1.1.1 Production Lines 1,473 meters 2,047 meters 867 meters
1.1.2 Draw crosscuts 2,544 meters 968 meters 2,023 meters
1.1.3 Undercut lines 594 meters 2,010 meters 3,101 meters
1.1.4 Drilling Drifts 233 meters
1.2 Vertical Drives
1.2.1 Pilot raise 1,275 meters 1,112 meters 1,318 meters
1.3 Fanholes 139,108 meters 126,330 meters 150,435 meters
: 9.1M DMT; 0.24%Cu & | 9.1 M DMT; 0.23%Cu & | 9.1 M DMT; 0.24%Cu &
2-Erodnetion 0.61gAwt 0.62gAu/t 0.60gAu/t

2.7.1 Description of Development Program

A total of 368 drawpoints are projected to be developed and commissioned at both 908 and
782MLs. These drawpoints will provide better grade ore as well as coarse ore to be blended to
those extracted at the previously commissioned drawpoints.

In conjunction with the drawpoints, level activities to serve as ventilation, dewatering and ore
handling will be undertaken

2.7.2 Description of Planned Activities
Activities shall include horizontal and vertical driving by drill and blast method; installation of rock
supports to preserve the openings: mechanized rock bolting, concreting, shotcreting, cable bolt
installation, steel set installation and timbering; mechanized fanhole drilling, trench excavation and
undercutting.
2.7.3 Target Sites and Areas

2.7.3.1 +908ML

Ai +908ML, block and level development will be concentrated at the South and Southeast
Blocks production and undercut levels.

2.7.3.1.1 Block Development

A total of 128 drawpoints will be commissioned from this mining level. Majority of
the drawpoints that will be developed are at production lines 14 to 26.

The rock supports (rockbolt, shotcrete with wiremesh, cable bolts and timbering)
installation will follow after the drives. Drives within the boundaries of Sta. Fe fault
will be lined with reinforced concrete and steel sets. Undercutting retreat will be
from west to east.
2.7.3.1.2 Level Development

2.7.3,1.2.1 Ventilation Scheme

952 meters ventilation drifts will be driven at 890ML south and east
perimeter, after which stubs and raises will be driven to reach the production
lines. .

2.7.3.1.2.2 Water Management

A total of 494 meters of drainage stubs and raises will be driven at 890 ML.
This will improve working conditions at the production lines and other main

access routes by lessening premature damages to Load-Haul-Dump’s tires
and its other components.

2.7.3.1.2.3 Ore handling

With the development of the South and Southeast Blocks at 908ML, there is
a need to construct additional ore handling raises, breaker stations and
loading stations at 908ML and 840ML. Construction of dumping points 4-4
BB, 4-4B and Southeast A, B and C will be undertaken at the North-
Northeast and Southeast blocks respectively. Figure 3.

2.7.3.2 +890 ML

A total of seven (7) pillar robbing sites will be commissioned from this mining level. To
meet the projection, six drilling drifts will be driven and followed by the installation of
development supports such as rockbolts and timbers if necessary. Slot raise will be driven at
the front end of the drilling drifts to provide voids for the initial blasts at each drilling drift.
Fan drilling of the back and walls of the drilling drift will be done as soon as the driving of
the slot raises will be completed. Mining of these drilling drifts will be done by blasting each
fan, starting from the blast hole nearest the pilot raise. Succeeding fans will be blasted as
soon as the ore from the previously blasted fan is completely mucked out.

2.7.3.3 +782 ML

Development works will be done at the 782 ML production lines and undercut levels and
773-meter level.

2.7.3.3.1 Block Development

A total of 240 drawpoints will be commissioned at this mining level. Rock supports
(rockbolt, shotcrete with wiremesh, cable bolts and timbering) installation will
follow after the drives. Drives within the boundaries of Sta. Fe fault will be lined
with reinforced concrete and steel sets. Undercutting retreat will be from west to
east.

2.7.3.3.2 Level Development

Driving of ventilation, dewatering and ore handling drifts will be undertaken at
773ML. Total meterage is 450 meters. Also the construction of electrical sub-
station, depository area and explosives bodega will be undertaken for the period.

2.7.3.3.3 Exploration
Exploration activities within the project area will only be confined below 908ML.

About three holes will be sunk at the north and northeastern part of the orebody to
check the persistence of mineable ore at depth. The diamond drilling is programmed
for implementation on Y2008 with a total aggregate depth of about 1,500 meters
with an estimated cost of Php 4.5 million. Figure 5.

2.7.3.4 Subsidence Operations

The operations at the Subsidence Area shall consist of the following:

Poh

Subsidence Backfilling

Maintenance of a -4% Average Pit Floor Gradient
Slope Stabilization of Backfill Sources
Subsidence Pit Ramps & Drainage Maintenance
Others

a. Slope Stabilization of Albian Slope Extension

10
b. De-silting of Alang-cut Silt Pond

c
d. 24-hr Pit Watching

Maintenance of Access Roads

Subsidence Backfilling over the 11.6-ha active area shall continue to be undertaken via straight contract—
i.e. extraction, loading, hauling and spreading of backfill materials by a local earthmoving contractor—
using loader/backhoe-truck combination. It will involve sourcing of about 0.833M BCM of in- situ
materials and 0.356M LCM of talus/loose at a combined total cost of approximately P62.4M per year

broken-down in the following schedule:
VOLUME TONNAGE
OF OF ESTIMATED
MONTH  |TALUS/LOOSE| _ IN-SITU COST REMARKS
MATERIAL | MATERIAL
(LCM) (BCM) (P.000) |
Jan 46,264 108,333 8,116
Feb 46,264 108,333 8,116 Accelerated backfilling
Mar 46,264 108,333 8,116 rate to build-up subsidence
Apr 46,264 108,333 8,116 pit floor prior to the wet
May 46,264 108,333 8,116 season
Jun 46,264 108,333 8,116
Jul 9,490 22,222 1,665 | Reduced backfilling rate
Aug” 9,490 22,222 1,665 due to expected adverse
Sep 9,490 22,222 1,665 weather condition
Oct 16,607 38,889 2,914 :
Nov 16,607 38,889 2,914 sata qe aou ganas
Dec 16,607 38,889 2,914
Total, 355,875 833,331 62,433

The total budget for the Subsidence Area operation for CY2009-20011 amounts to P188.855M summarized

in the following table:

(All figures are in P 000)
OPERATING | CAPITAL
ACTIVITY COST COST TOTAL
Subsidence Backfilling 187,299 - 187,299
Subsidence Pit Ramps & Drainage Maintenance 1,440 - 1,440
Slope Stabilization 116 - 116
GRAND TOTAL 188,855 - 188,855

2.7.4 Estimated Cost

The above mentioned development program would entail the following costs.

1. +908 ML Block Development including Pillar Robbing

397,022,856

2. +908 ML Level Development including Ore Handling at 840ML 16,701,926

3. +782 ML Block Development 632,343,014

4. +782 ML Level Development 43,412,277

Total [__ 1,089,480,073
2.7.5 GANTT

Annex III

ll
2.7.6 Description of Production Program

Mine production for 3 year period shall be at the rate of 26,500 tpd over a period of 341.28
effective working days per year or a total throughput of about 9.04M tonnes per year averaging

0.26 %Cu and 0.57 gAu/t.

PRODUCTION FROGRAM

cy 2010 cy 2011

SUM/AVE.

Acti OPs;A
epreeced on. 4,132,860} 4,407,524| 4,125,000

% Dilution)

12,665,384

782ML 4,992,140| 4,717,477| 5,000,000

SUM TOTAL 9,125,000| 9,125,000| 9,125,000

27,375,000

25,000) 25,000 25,000

0.24 0.23 0.24

0.61 0.62 0.60

aw arade

3.0- Community Development Programs and Estimated Total Costs

Programs/Projects/ Activities 2009 [| 2010 2011 Total
Livelihood & Employment Enhancement Program 2,042,655 1,619,171 | 1,780,588 5,442,414
Health Care Program 872,000 959,750 1,055,725 2,887,975
Education Program / IEC 4,070,600 959,750 5,197,511 13,993,121
Infrastructure Program 21,374,516 | 4,725,010 | 17,841,873 55,436,274
TEC 2,500,000 | 16,219,885 | 3,025,000 8,275,000
Total 30,861,780 | 24,485,576 | 28,902,708 | 86,034,784
4.0 Environmental Management and Protection Cost Estimate
Activities 2009 2010 2011 Total
1. Land Resources Management
1.1 Reforestation & Forest Protection 2,900,000 2,900,000 2,900,000 8,700,000
1.2 Tailings Pond Renegotiation for Stabilization 300,000 300,000 300,000 900,000
1.3 Surface Subsidence Control/Backfilling Operation 62,433,000 62,433,000 62,433,000 187,299,000
1.4 Solid Waste Management/Sanitary Landfill/
Garbage Collection & Hauling 1,080,000 1,080,000 1,080,000 3,240,000
2. Water Resources Management
2.1 Maintenance/Projects for tailings Pond No. 1 6,391,353 6,878,298 5,841,000 19,110,651
2.2 Maintenance/Projects for tailings Pond No. 2 10,310,392 4,094,000 6,020,000 20,424,393
2.3 Maintenance/Projects for tailings Pond No. 3 42,637,604 48,036,385, 42,633,876 233,307,865
2.4 Monitoring of Chemical Waste and Other Similar
Concems by Assay Laboratory 500,000 500,000 500,000 1,500,000
3. Air Quality Management
3.1 Underground Ventilation System Maintenance | 3,722,222 3,722,222 3,722,222 11,166,666
3.2 Mill Dust Suppression System 333,333 333,333 333,333 999,999
Total 177,905 130,277,238 125,763,431 486,648,574
PREPARED BY:
ll r
RICARDO S.4S0L IPAS II EDGAR L. P’
Registered Mining Engineer No. 002513 Registered Miniitg Engineer No. 001640
PTR No. 1841252 PTR No._ 1841067
Issued at: La Trinidad, Benguet
Issued on: January 2, 2008
JOCELY| |ALAPON
Register coldgist No. 00688 Rept Metallurgical Engineer No.
Fone, WAISIS PTRNo. 1841068
Issued at: ‘ini - ‘ni
eat at a Trinidad, Benguet Issued at: La Trinidad, Benguet Issued at: La Trinidad, Benguet
: ary 2, lagued on: January 2, 2008 Issued on: January 2, 2008

12

[ \Rog 23 ral, 2 2:
; ANAE EEE EEE EE GE
PMN £ e€ € € EE FG g
‘ 3
F AN in’ t
i PALA LA yt
‘= =f
. =
. q
I
, SAIN
s :
Z Pale
a 24%
a 8 f ¢ CTS
: 3 S 5
I
i ae Zs
:
i
* Hl
: vi]
id
= Ha

ANOAV TWWHANSD:

bang %0b'0 536 SOHNOSSH

41 ONINIW 292

NOLLWHOdHOO ONINIW X3TIHd

oe

Y-I XINNY
ANNEX J 8

Sees

PRODUCTION LINE-10 [V&

[7

Wl - E 2 \ I : ‘OLD SHAFT

PRODUCTION LINE
PRODYTION LINE-12
PRODUCTION Li!

PRODVETION LINE a

PRODUCTION LINE-15 }F

sei WwW ’ . Z emowver mame N-3200|
PRODUCTION LINE-16

PRODUCTION LINE-17

PRODUCTION LINE-18

PRODUCTION LINE-19

N-3000 ee F N-3000,

=|

PHILEX MINING CORPORATION

PRODUCTION LINE-25 *
WAARAA AAR ARY

ai

Sa orer
RESOURCE @ 0.40% CuEq
GENERAL PLAN

PY RAE ALARA

PHILEX MINING CORPORATION

PADCAL OPERATIONS Chairman of the
(AS OF SEPTEMBER,2007) Board & CEO
President Planning/IT a
Financ
& COO & Budget | °
—_—— VP-Admin. &
Vice President & AVP Materials Env't & Com. AVP - Division Group
ei ent Manager -Legal Management Relations Exploration} | Manager| | Manager
Pasig) (Pasig) Pasig) (Pasig) (Pasig) (Pasig)
| | | Dept.
isis = | | eee
Division Division (Pasig)
t
r i 5 7
Mine | Mill Operations ‘Mechanical /
—| Operations Mine Mechanical] '_! g Maintenance | | Electrical Services chefs] Tnternal
Group rouP Group Group | Audit
J J
Mine Mobile
; Mill Central i
Develon Equipment Operations Mechanical | [] Safety  comees lamas Sea Finance
ene Services a LL i
Mine Mine Mechanical LT Mill |_| Electrical Tailing
Production Related Services Maintenance Services Pond wid Budget
Mine : Education ;
oe { Mobile Mine General H .
Engineering | + Metallurgy ei 4 — _ Le (Elementary & Low] | Information
& Draw Control] | L_ Equipment Sekey Serves High School ) Technology
H VPO Office - Approved :
|
. i Assay / Poro &
Moe Goer |i Installation Light Vehicle VP / Resident Manager
aa | Unit Date: 1) (¢lay
: Mine | Poro
7) UG Electrical | . _ Assey | Installation

Three Year Mine Development Gantt Chart Schedule . ANNEX Ill

ID _ | Task Name

1 908 METER LEVEL BLOCKS

Year 2009

"364d

240d | 1/1/09: 8/29/09 (ETT) ounits |

258d 1108} 8/16/09

Block Development : 4/1/09

Rock Supports 364d 1/1109 (Ee) t
"Pilot and Muckhandiing raises. 595 mrs; 330d; 1/31/08) 12/27/09 4 unte: :
“16282 am 130d eri0i09 unt: i
: “26,887 drm | 200d; 6/10/09: 12/27/09. t unit
: 1,742 drm 78d: 6/009: 8/2409 teunit . :
“Level Develoment - © 483.3807 essay, : p
“Vertical Driving taaa Fits EE unit :
“43, Horizontal Driving — P tea) gr2909 t-unit j

14 Year 2010

12/31/10

Block Development '368.24d | 12/27/09 | 12/34/40 2S
Pilot and Muckhandling raises 468 mtrs : 285d : 12/27/09 10/9/10 7 r airs i
"Fan Hole Driling at Trench 44132 dmm 113d) 1207/09 | aio dunit |
ie] Fan Hole Driling at UCL 31,998 dim 2604 : i2ie7iog | sitar” fE unt :
1,020 mts 214d | 12/31/09; araii0 ome
20°) Rock Supports ‘364d 12/31/09: 12/31/10 ———
“ar |" Undercut Lines and access. ==SSSS*S*S:*C« DB mtvs |S WO: 1281/10 tink
: — 255d ai9/10 12/31/10 : Wy
23 Vertical Driving G80 mtrs 410d art9/10 | Bia10 ; tual f
“Horizontal Driving 295 mtrs 150d 8/3/10 12/31/10 : ,
Year 2011 a 364d) 4231/10) 42034/14
"Block Development 364d 1213440 42/31/44

“42811

12/31/11

36a 1273410
1 4310mts | 278d) 428110 | t0rart4

908 & 782 ML Blocks Three Year Scbedule_2099 to 2011 7:07 AM 2/8/08

Three Year Mine Development Gantt Chart Schedule

~ Fan

Rock Supports

Fan Hole Drilling at UCL

“ Level Develoment

Horizontal Driving 637 mtrs

~~ Vertical Driving

70 mtrs

50 Production Lines, DXCs and access:
“BT Undercut Lines and access | 1,280 mts.
52° [Pilot and Muckhandiing raises.

Rock Supports ~

Fan Hole Drilling at Trench

48,262 drm

Level Develoment

— Horizontal Driving

Vertical Driving

; | Meterage | Duration

£4,957 mtrs

Qtr 1

tnt 10/21/11

aint | 7241

110g:

12/31/09

11/2/09

12/31/09

61/09: 12/18/09.

6/1/09

12/18/09
34d 10/809: 11/11/09
364d M10) 12/34/10
364d; 11/10; 12/31/10
190d: 1/1/10 7HO/10
4100 1AMO 4/21/10 |
ead | 40! 40/12/10
364d 4MM0 12/31/10
37d iNMo | 11/a10 ‘ eT] tne
226d 4210 «12/2/10 i EET 2 units
184d. 7M0M0 | 12/14/10 i ang
iid 7/10/10 10/29/10 Tank
60d) 10/20 | 12/110

908 & 782 ML Blocks Three Year Sehedule_2009 to 2011 7:07 AM 2/8/08

Three Year Mine Development Gantt Chart Schedule

[TaskName __
Year 2011

61 ock Suppor :
“62 7 ~"""""" Production Lines, DXCs and access. “1,730 mtrs |

63 ~~" Undercut Lines and access 4120 mtrs

850 mtrs

68 “Horizontal Driving

69 “Vertical Driving

| Qtr

12/31/10 1231/11

12131

1M “TON

1M 42411

wnat: 102/14

1/3411 12/14/1

seov

TANT: 10/2/11

] 1 unit

10/2/11 1h

(ea)

908 & 782 ML Blocks Three Year Sghedule_2909 to 2011 7:07 AM 2/8/08

668'F) (gs) 6sB‘h 676% | 606‘ L£76'% bee‘ XV ¥3L4V 3WOONI LEN |
0L9'F 8r9 EL t O9L‘h 6LiE zg | ) xeuuy XWL 3WOONI 38827
695‘6L {£9} L0S‘Z 650‘ 690'r 90L‘b 168‘r XVL 340439 3WODNI L3N
(294) (62) (62) (62) (62) (cr) 4 Xeuuy SuaUIO
(e9) (e9)* - : eye : : : 380) davuw4 *
€6Z‘b cle b2€ 197 p0z Leb 3 Xxeuuy SWODU! Ys343}U]
(.8%‘b) (cz4‘t) (pL0'L) (368) (192) (t¢9) g xauuy Sa8J2y) yse>-uON
: (ss) ppy
786 ‘77 see‘e 1BL‘y 9tL'b £69'¢ ger's J 3WOONI ONILYY3dO
10z'72Z LeS‘y US‘¢ 9tr'b ELE‘ bry
Og0'L cet sgl cet 81Z SZ sasuadxg aaljeu3sIUILUpy pue yeJauaD
£002 bE Thy bby SOP Ser saiqjeAoy xe, asioxg
Ss L S OL eb sz asuadxa ysasaquy
vib ‘ot vLO'py O16‘e t7a‘e LEL‘t £eo'e 2 xeuuy)
£S0°Z bby Lip Lip bhp bbe Peaysaag aulw
8hL ost ost osh ost ost le adueuaquiey
aE | OL OL OL OL OL Bupjoni
0s0'6 BL6'L 6s8'b 608‘ b9oL‘t z0L‘t Suiw
S169 9901 L2p‘L ZRE‘L OrE'L Log'h Suu
_| 2LSOD ONILVYRdO 35507
[egt‘sp 9L8°L 2946 9906 1826
(290°¢) (6ss) (p49) (119) (6¥9) g xeuuy quSlas4/sayaws
$S7'8r Gera SLL‘6 9196 9€h‘OL anuanay ssoup
ore 9S eZ tL 9L SOAS
Bee'ZZ LOE £89'r 98S'b oer pjop
¥9S‘SZ 894‘ 6L0'S 610'S 68h'S 4addo3
?S3NN3A3¥
WoL | -Z07-S}0z ZLOz bbOz oL0z 6002 8007 jt SuONIW dug

SSO71 ONV LI30Ud GaL9groud
ed

ANNEX “D”

ENVIRONMENTAL COMPLIANCE
CERTIFICATE
NATIONAL
PROTEC

(now Environmen
by vi

‘ RIC-8604-012-301C

PHILEX MINING CORPORATION

Philex Bldg., Brixton and
Fairlane Streets

Pasig, Metro Manila

Attention: MR. HENRY BRIMO Cade: .

Republic of the Philippines

. A
NVIRONMENTAL #32
N. COUNCIL ‘eo

ainagewent Bureau (Zid)
of E.0. 192)

09 November 1987

MGB-CAR
RECEIVED
MRLS
“(4-24 Time
SE. By:

0% AH

D:

President
~~
Gentlemen:
This is to inform you that an Environmental Compliance
Certificate (ECC) is hereby granted your mining project covering
the following mining claims, after complying with the Environ-
- mental Impact Assessment (EIA) requirement as prescribed
* in the promulgated guidelines implementing Section 3 (bd)
of P.D. 1121 and 1586.
. Nevada Group
2. Sto. Tomas II - Philex and
Banget area
3. Wilson Group
4. Extension Wilson Group
5. Clifton (Avancy) Group
i 6. Poe Group
= 7. Paez - Ocampo Group
8. Bonanza Group with Caring Claim

9. Copper Queen Group
10. Philex - Pokis Group
ll. Philex - CF Group

* 12.

Clipton Placer Group

13. Bayason Waguis(Alba) Group
14. Twin Peaks Group
15. San Expedito Group

This Certificate is being issued subject to the fo: lowing

conditions:

ds That all discharges shall be kept within the allowable
limits set by the National Pollution Control Commission

for such;
ECC/Philex Mining
09 November 1987

page .

That maintenance of the dam and safety measures
outlined in the Environmental Impact Statement
(EIS) be strictly implemented;

That quarterly monitoring of water quality’ be under-
taken with the results of the sam2 submitted to
this Office;

That annual report on the reforestation program
of the company be submitted tq this Office;

That rehabilitation of mined-out areas be effected;
That all other necessary permits from other govern-
ment agencies shall be secured prior to project
implementation; and

That any expansion from existing approved operations
shall be subject to the EIA requ:.rement.

Non-compliance with any of the aboye «stipulations will
be sufficient cause for the suspension or vancellation of
this Certificate and/or a fine in an amoun:: not to exceed
Fifty Thousand Pesos (P 50,000.00) for every violation there-
of at the discretion of the Council (Sec. ° of P.D. 1586).

Given this 9th day of November, Ninetven Hundred and
Eighty Seven.

/AFB/cb*

4.

